441 F.3d 1029
John DOE, a minor, by his mother and next friend, Jane DOE nfr Jane Doe, Plaintiff-Appellant, andJosephine Helelani Pauahi Rabago, Intervenor,v.KAMEHAMEHA SCHOOLS/BERNICE PAUAHI BISHOP ESTATE; Constance Lau, in her capacity as Trustee of the Kamehameha Schools/Bernice Pauahi Bishop Estate; Nainoa Thompson, in his capacity as Trustee of the Kamehameha Schools/Bernice Pauahi Bishop Estate; Diane J. Plotts, in her capacity as Trustee of the Kamehameha Schools/Bernice Pauahi Bishop Estate; Robert K.U. Kihune, in his capacity as Trustee of the Kamehameha Schools/Bernice Pauahi Bishop Estate; J. Douglas Ing, in his capacity as Trustee of the Kamehameha Schools/Bernice Pauahi Bishop Estate, Defendants-Appellees.
No. 04-15044.
United States Court of Appeals, Ninth Circuit.
February 22, 2006.

John W. Goemans, Esq., Kamuela, HI, Eric Grant, Esq., Attorney at Law, Sacramento, CA, for Plaintiff-Appellant.
Emmett B. Lewis, Miller & Chevalier, Chartered Metropolitan Square, Washington, DC, David Schulmeister, Esq., Cades, Schutte, Fleming and Wright, Honolulu, HI, Kathleen M. Sullivan, Stanford Law School, Stanford, CA, Jay L. Carlson, Esq., Crystal K. Rose, Esq., Bays, Deaver, Hiatt, Lung & Rose, Honolulu, HI, for Defendants-Appellees.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Clifton is recused